DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 4/26/2021 has been entered. Claims 1-12 and 23-28 remain pending in the application. Applicant’s amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Final Office Action of 11/25/2020. 
Response to Arguments
Regarding the rejection of claims 1, 7, and 23 under 35 USC 103:
The Applicant submits on page 10 “TerBush discloses that interceptors are applied in the middle of a method (i.e., to any line(s) of code between the beginning and the end) of the method. However, teaching that an interceptor can be applied to any line(s) of code without any restriction as disclosed in TerBush fails to teach or suggest any type of identification because the interceptors could be applied anywhere without any restriction” and thus fails to meet the limitation “identify a middle opcode in the target opcode sequence and insert the source opcode sequence into the target opcode sequence at a location determined based on the identified middle opcode to generate a merged opcode sequence;”.
The Examiner respectfully disagrees.
 in Para. [0020] the bytecode (i.e. opcode) in the middle is determined. Considering broadest reasonable interpretation “identify a middle opcode” is considered to be equivalent to the determining a bytecode (i.e. opcode) in the middle. The Examiner respectfully submits that the reference does provide for identifying the middle opcode, thus the arguments are not found to be persuasive.
Applicant’s arguments, as outlined above, applied to claims 1, 7, and 23 are not persuasive; however, upon further examination the arguments are considered persuasive if applied to claims 6, 12, and 28. The 35 USC 103 rejection of claims 6, 12, and 28 has been withdrawn. 
Claim Objections
Claim 6 is objected to because of the following informalities:  
Contains a typo “to[ determine”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 23 state “determine when the source and target opcode sequences each comprise a plurality of opcodes and are independent from each other” the meaning of this limitation is not clear, particularity what “determining when” means. The meets and bounds are not clearly defined.
The claims contain "if-then or when" clauses which do not collectively represent the universe of potential options, and therefore the claims may be anticipated by showing an unclaimed option being invoked (i.e., none of the "if"/"when" conditionals being invoked). See ex parte EZA WA
Examiner recommends deleting the word “when” in order to recite a positive limitation. 
Claims 2-6 are rejected as dependents of claim 1 using the same rationale.
Claims 8-12 are rejected as dependents of claim 7 using the same rationale.
Claims 24-28 are rejected as dependents of claim 23 using the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-3, 5, 7-9, 11, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Garreau (EP 3380974 B1) in view of TerBush (US 20180121325A1).
Regarding claim 1, Garreau teaches A computing device, comprising a memory comprising programmed instructions stored thereon and at least one processor configured to be capable of executing the programmed instructions to: generate an opcode stream from a first set of source code included in a web page, wherein the opcode stream comprises source and target opcode sequences; (Garreau, in Para. [0011], discloses generating opcode and at least two sequences of opcodes)
determine when the source and target opcode sequences each comprise a plurality of opcodes and are independent from each other; (Garreau, in Para. [0016], discloses the interleaving (i.e. merging) assuming the two sequences (i.e. opcode sequences) being independent)
merge the source and target opcode sequences when the determination indicates the source and target opcode sequences each comprise the plurality of opcodes and are independent from each other, (Garreau, in Para. [0016], discloses the interleaving (i.e. merging) assuming the two sequences (i.e. opcode sequences) being independent)
wherein the merge the source and target opcodes further comprises: insert the source opcode sequence into the target opcode sequence to generate a merged opcode sequence; and (Garreau, in Para. [0011 and 0016], discloses merging the opcode sequences assuming the two sequences (i.e. opcode sequences) are independent)
send a second set of source code generated based on the merged opcode sequence to a client in response to a request received from the client for the web page (Garreau, in Para. [0012], discloses generating a replacement code (i.e. second set of source code)).
While Garreau teaches merging opcodes, Garreau fails to explicitly teach identifying the middle opcode.
However, TerBush from the analogous technical field teaches identify a middle opcode (TerBush, in Para. [0020], discloses determining the bytecode (i.e. opcode) in the middle)
insert the source opcode sequence into the target opcode sequence at a location determined based on the identified middle opcode to generate a merged opcode sequence; and (TerBush, in Para. [0020], discloses applying interceptors (i.e. merging or inserting) to the identified bytecode (i.e. opcode) in the middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garreau to incorporate the teachings of TerBush, with a motivation to insert in the middle (i.e. merge) rather than the end or beginning (TerBush, Para. [0002]). 
Regarding claim 2, Garreau as modified by TerBush teaches the computing device of claim 1.
Garreau further teaches wherein the source and target opcode sequences are determined to be independent when each of the source and target opcode sequences lacks a position-changing opcode, a target position of a position-changing opcode, or an initial stack state that is equivalent to a final stack state (Garreau, in Para. [0016], discloses the two sequences (i.e. opcode sequences) being independent, such that a random mix of instructions of these sequences produces the expected result in the end (i.e. no position changing opcode)).
Regarding claim 3, Garreau as modified by TerBush teaches the computing device of claim 1.
Garreau further teaches the computing device of claim 1, wherein the at least one processor is further configured to be capable of executing the programmed instructions to: determine when a first selected opcode block of a plurality of opcode blocks in the opcode stream comprises the source and target opcode sequences that are independent; and (Garreau, in Para. [0016], discloses two sequences (i.e. source and target) being independent)
select a second opcode block of the plurality of opcode blocks, when the determination indicates the first selected opcode block lacks source and target opcode sequences that are independent (Garreau, in Para. [0016], discloses the interleaving (i.e. merging) assuming the two sequences (i.e. opcode sequences) being independent (i.e. if they are not independent than different opcodes are selected))
Regarding claim 5, Garreau as modified by TerBush teaches the computing device of claim 1.
Garreau further teaches wherein the at least one processor is further configured to be capable of executing the programmed instructions to determine when the source and target opcode sequences can be merged based on whether the source and target opcode sequences overlap, the source opcode sequence comes before the target opcode sequence in the opcode stream, the target opcode sequence comprises at least two opcodes, the source opcode sequence comprises an effectful opcode, or one or more effectful opcodes are between an end of the source opcode sequence and a beginning of the target opcode sequence (Garreau, in Para. [0019], discloses the opcode sequences using the registers (i.e. effectful opcodes)).
As per claims 7-9 and 11, these claims recite a token method to perform the steps as recited by the device of claims 1-3 and 5, and has limitations that are similar to those of claims 1-3 and 5, thus is rejected with the same rationale applied against claims 1-3 and 5.
As per claims 23-25 and 27, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the device of claims 1-3 and 5, and has limitations that are similar to those of claims 1-3 and 5, thus is rejected with the same rationale applied against claims 1-3 and 5.
Claims 4, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Garreau in view of TerBush in further view of Wahbe (US 6151618 A).
Regarding claim 4, Garreau as modified by TerBush teaches the computing device of claim 1.
While Garreau as modified by TerBush teaches merging opcodes, Garreau as modified by TerBush fails to explicitly teach opcode pairs.
However, Wahbe from the analogous technical field teaches wherein the at least one processor is further configured to be capable of executing the programmed instructions to: identify an additional opcode sequence in the opcode stream, wherein the source and target opcode sequences comprise a first opcode sequence pair and the source and additional opcode sequences comprise a second opcode sequence pair; (Wahbe, in Col. 17 L. 33-41, discloses opcode pairs)
determine when a first length of the first opcode sequence pair is greater than a second length of the second opcode sequence pair; and select the first opcode sequence pair for merging, when the first length of the first opcode sequence pair is greater than the second length of the second opcode sequence pair (Wahbe, in Col. 17 L. 63 - Col. 18 L. 18, discloses looking at the size when compressing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garreau as modified by TerBush to incorporate the teachings of Wahbe, with a motivation to eliminate dependency on specific hardware (Wahbe, Col. 3 L. 39-44). 
As per claim 10, this claim recites a token method to perform the steps as recited by the device of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
As per claim 26, this claim recites a token non-transitory computer readable medium to perform the steps as recited by the device of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.  
Allowable Subject Matter
Claims 6, 12, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
TerBush (US 20180121325 A1) discloses determining bytecode (i.e. opcode) that is in the middle.
However, the prior art of record fails to teach or reasonably suggest…
As to claim 6, “The computing device of claim 1,
wherein the at least one processor is further configured to be capable of executing the programmed instructions to[determine when the target opcode sequence comprises one or more effectful opcodes, wherein the middle opcode comprises: 
a first effectful opcode of the one or more effectful opcodes, when the determination indicate the target opcode sequence comprises the one or more effectful opcodes; and 
a last opcode of the target opcode sequence, when the determination indicates the target opcode sequence lacks an effectful opcode.” in combination with all of the other claim requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431